 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                               No. 2:18-CV-1769-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    WOODMAN,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time to file

19   an opposition to defendant’s motion to dismiss (ECF No. 30). Good cause appearing therefor,

20   plaintiff’s motion is granted and his opposition brief filed on April 12, 2019, is deemed timely.

21   Defendant may file a reply within 15 days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: April 19, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
